Title: To Thomas Jefferson from John Hartwell Cocke, 20 March 1821
From: Cocke, John Hartwell
To: Jefferson, Thomas


Dear Sir,
Bremo
March 20th 1821
I thank you for forwarding the Seeds from Mr Rodney.—I recd them safely a few days ago. and hasten to send you herein the few Sea Kale seed I have left.—I am sorry you did not make known your wish to get this seed until I had reduced my stock so low.—I shall make a point of attending the special meeting of the Visitors at the time proposedYours with high respect & EsteemJohn H. Cocke